                                        Case 3:20-cv-04266-WHA Document 14 Filed 08/27/20 Page 1 of 1




                                   1                                UNITED STATES DISTRICT COURT

                                   2
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4

                                   5   CARI LANGE,
                                   6                  Plaintiff,                            No. C 20-04266 WHA

                                   7           v.

                                   8   FCA US LLC,                                          ORDER DENYING MOTION TO
                                                                                            REMAND
                                   9                  Defendant.

                                  10

                                  11        In this motion to remand an individual, non-class, automobile “Lemon Law” suit,
                                  12   plaintiff did not name the in-state car dealership as a defendant, so we turn to the amount in
Northern District of California
 United States District Court




                                  13   controversy. We presume remand, but a defendant may remove to federal court a case with
                                  14   complete diversity and more than $75,000 in controversy. 28 U.S.C. §§ 1332, 1441; See
                                  15   Hunter v. Philip Morris USA, 582 F.3d 1039, 1042–43 (9th Cir. 2009).
                                  16        The amount in controversy here includes the car’s value less plaintiff’s use (around
                                  17   $30,000), twice that amount in civil penalties for defendant’s alleged willfulness, and
                                  18   attorney’s fees. Fritsch v. Swift Trans. Co. Ariz., 899 F.3d 785, 793 (9th Cir. 2018); Schneider
                                  19   v. Ford Motor Co., 756 F. App’x 699, 700 (9th Cir. 2018); Cal. Civil. Code § 1794(c);
                                  20   Kirzhner v. Mercedes-Benz USA, LLC, 9 Cal. 5th 966, 984 (2020). Given plaintiff’s refusal to
                                  21   stipulate otherwise, more than $75,000 remain at issue. This case will remain in federal court.
                                  22        The motion to remand is DENIED. A case management scheduling order will follow.
                                  23   The parties will have until SEPTEMBER 11 AT NOON to move for schedule modifications.
                                  24        IT IS SO ORDERED.
                                  25   Dated: August 27, 2020.
                                  26

                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
